Citation Nr: 9935875	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from November 1967 until April 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 4, 1997, 
from the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD evaluated as 30 percent disabling 
effective May 6, 1992, and 100 percent effective June 3, 
1996.  The veteran disagreed with the effective date of the 
award.  At the veteran's request, the file was subsequently 
transferred to the Waco, Texas RO.  

In the veteran's substantive appeal, the veteran wrote that 
since 1989 he had informed the VA that he had PTSD and now he 
had a 100 percent disability rating.  He then wrote:  "Could 
the[re] have [been] a clear and unmistakable error on my 
claim?"  As it is not clear whether the veteran is claiming 
clear and unmistakable error in the May 1990 rating decision, 
the RO should seek clarification from him. 

In addition, in the veteran's substantive appeal, received in 
January 1998, he wrote that "you have all the information to 
grant me 100% PTSD retro to July 1991."  This statement is 
brought to the RO's attention for a determination and 
appropriate development as to whether this is a notice of 
disagreement with the effective date for the 100 percent 
rating assigned in the June 1997 rating decision.


FINDINGS OF FACT

1.  In a rating decision in May 1990, the St. Petersburg RO 
denied service connection for PTSD.  This decision was not 
appealed and became a final decision.

2.  A Board decision on July 31, 1996, denied service 
connection for PTSD.

3.  The veteran submitted a claim in January 1997 seeking 
service connection for PTSD.

4.  In a rating decision on June 4, 1997, the St. Petersburg 
RO granted service connection for PTSD and assigned an 
effective date of May 6, 1992.  


CONCLUSION OF LAW

The claim of entitlement to an earlier effective date for the 
grant of service connection for PTSD lacks legal merit or 
entitlement under the law.  38 U.S.C.A. §§  5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1999); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision on June 4, 1997, the St. Petersburg RO 
granted service connection for PTSD and assigned an effective 
date of May 6, 1992.  The veteran disagreed with the 
effective date and requested that the effective date of the 
30 percent award be February 22, 1990.  In his substantive 
appeal, the veteran requested that his rating go back to 1989 
when he first filed for PTSD and was denied.  

The evidence of record shows that in a rating decision in May 
1990, the St. Petersburg RO denied service connection for 
PTSD.  Appellate review of an RO decision is "initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished . . . ." 38 
U.S.C.A. § 7105(a).  The veteran did not submit a notice of 
disagreement to the May 1990 rating decision.  In the absence 
of a timely appeal, the decision is final.  See 38 U.S.C.A. § 
7105(c) (West 1997); 38 C.F.R. §§ 20.200, 20.201, 20.302 
(1998); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see 
Roy v. Brown, 5 Vet. App. 554 (1993).  See also Bernard v. 
Brown, 4 Vet. App. 384, 390 (1993) (before claimant may 
secure appellate review by Board, there are a series of "very 
specific, sequential, procedural steps that must be carried 
out . . ." Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal, after 
issuance of a statement of the case).

An informal claim was received from the veteran, through his 
representative, for service connection for PTSD on May 6, 
1992.  A rating decision in August 1992 denied the claim and 
the veteran initiated an appeal.  The Board remanded the 
claim in May 1994 for additional development.  The case was 
returned to the Board and on July 31, 1996, the Board denied 
service connection for PTSD.  Reconsideration was denied in 
January 1997 and in June 1997.  Therefore, the July 1996 
Board decision is a final decision.  38 U.S.C.A. § 7103 (West 
Supp. 1999).

The veteran submitted a claim in January 1997 seeking service 
connection for PTSD.  In a rating decision of June 4, 1997, 
the St. Petersburg RO granted service connection for PTSD 
evaluated as 30 percent disabling effective May 6, 1992, and 
100 percent effective June 3, 1996.  The veteran disagreed 
with the effective date assigned and initiated this appeal.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1998).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).  The veteran's subsequent application is a reopened 
claim.  As such, the appropriate effective date is date of 
receipt of claim or date entitlement arose, whichever is 
later.  

In this case, the last final decision on the issue of service 
connection for PTSD was the denial by the Board on July 31, 
1996.  Pursuant to VA legal criteria, the appropriate 
effective date for any subsequent grant would have to be the 
date of receipt of the re-opened claim or date entitlement 
arose, whichever is later.  Somewhat inexplicably, the RO 
awarded an effective date prior to the July 1996 Board 
decision.  In fact, the date assigned was the date of the 
claim in May 1992 which culminated in that Board decision.  
The veteran now seeks an effective date earlier than May 
1992.  Under the applicable statute and regulation, the 
effective date would be after July 31, 1996.  It certainly 
cannot be the date of appellant's original 1989 claim or 
prior to the May 1992 claim.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) dictated that, when 
there is a lack of entitlement under the law or an absence of 
legal merit, the claim should be dismissed.  Moreover, the 
action of Board should be terminated immediately concerning 
that issue.

In view of the foregoing, the appellant's claim for an 
effective date earlier than May 1992 has no legal merit or 
entitlement under the law as there is a final Board decision 
dated July 31, 1996.  He lacks entitlement to the benefits 
under the law and the relief he requests may not be granted.  
The Board may not reach the merits of the veteran's claim, as 
the law and not the evidence is dispositive.  There is simply 
no authority in law which would permit the VA to grant this 
claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, an effective date earlier than May 1992 for the 
grant of service connection for PTSD may not be granted.




	(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to an earlier effective date for the 
grant of service connection for PTSD is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

